Per Curiam. This cause coming on to be heard on the Joint Stipulation of the parties hereto and the Court being fully advised in the premises; THIS COURT FINDS that this expenditure was for the return, by the County of Macon, of fugitives from justice. The counties are required to travel to other jurisdictions for the return of fugitives when the fugitives have been located and apprehended in various jurisdictions throughout the country. The expenses herein reflect the expenses incurred by the County of Macon in sending their sheriffs and deputies to return apprehended fugitives. The investigation and reports from the Department of Law Enforcement indicate that the appropriations for this purpose were expended and a deficiency appropriation of $20,000.00 was requested. However, even before the $20,000.00 was received for reimbursing the various counties for these expenses, it became apparent that even this $20,000.00 deficiency appropriation was going to be inadequate. The original appropriation was expended and the $20,000.00 was used up also, leaving some of these expenses unpaid. Under the rules set forth in Fergus vs. Brady, 277 Ill. 272, this Court finds that inasmuch as the State was unable to anticipate the amount necessary to appropriate for this expense and that since this expenditure was one required of the State by statute, this Court awards claimants as follows: John P. Wrigley............................................$254.19 Sam S. Baum............................................... 254.19 Total $508.38